           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 1 of 28



 1   ANDREW R. MUEHLBAUER, ESQ.
     Nevada Bar No. 10161
 2   MUEHLBAUER LAW OFFICE, LTD.
     7915 West Sahara Avenue, Suite 104
 3   Las Vegas, Nevada 89117
     Telephone: 702.330.4505
 4   Email: andrew@mlolegal.com

 5   LOWEY DANNENBERG, P.C.
     Christian Levis (pro hac vice forthcoming)
 6   Henry Kusjanovic (pro hac vice forthcoming)
     Amanda Fiorilla (pro hac vice forthcoming)
 7   44 South Broadway, Suite 1100
     White Plains, NY 10601
 8   Telephone: (914) 997-0500
     clevis@lowey.com
 9   hkusjanovic@lowey.com
     afiorilla@lowey.com
10
     LOWEY DANNENBERG, P.C.
11   Anthony M. Christina (pro hac vice forthcoming)
     One Tower Bridge
12   100 Front Street, Suite 520
     West Conshohocken, PA
13   Telephone: (215) 399-4770
     achristina@lowey.com
14
                                UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA

16   KEVIN V. HORNE, on behalf of himself              Case No.:
     and all others similarly situated,
17
                   Plaintiff,
                                                       CLASS ACTION COMPLAINT
18
     vs.
19
     MGM RESORTS INTERNATIONAL,                        JURY TRIAL DEMANDED
20
                   Defendant.
21
            Plaintiff Kevin V. Horne (“Plaintiff”), individually, by and through the undersigned
22
     counsel, brings this class action lawsuit against Defendant MGM Resorts International
23

24                                                 1

25

26
            Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 2 of 28



 1   (“Defendant” or “MGM”), on behalf of himself and all others similarly situated, and alleges,

 2   based upon information and belief and the investigation of counsel as follows:

 3                                          INTRODUCTION

 4          1.      MGM is a publicly traded global entertainment and hospitality company that

 5   owns, operates, and manages hotels, casinos, and resorts, including the Mandalay Bay Resort

 6   and Casino located in Las Vegas, Nevada.

 7          2.      MGM publicly acknowledged on February 19, 2020, that in the summer of 2019,

 8   an individual gained unauthorized access to MGM’s computer systems and downloaded

 9   Personally Identifiable Information (“PII”) associated with more than 10.6 million guests. The

10   PII stolen was highly sensitive and included names, addresses, driver’s license numbers, passport

11   numbers, military identification numbers, phone numbers, emails and dates of birth for guests

12   who stayed at an MGM property through 2017.

13          3.      This information was recently made available for download on the dark web,

14   where it was posted to a hacking forum. Technology journalists at ZDNet and security

15   researchers from Under the Breach were able to validate this data by using the disclosed PII to

16   contact users and confirm that they stayed at an MGM property.

17          4.      After being alerted of these findings, MGM separately confirmed that the data

18   released on the dark web was that obtained during a July 2019 security incident.

19          5.      Plaintiff was a guest at MGM’s Mandalay Bay Resort and Casino during the

20   period covered by the breach. In connection with this reservation, Plaintiff was required to

21   provide MGM with PII, including his name, address, and driver’s license number.

22          6.      Plaintiff has been placed at an immediate and continuing risk of identity theft and

23   other related harm as a direct result of MGM’s failure to adequately protect his PII. Plaintiff, like

24                                                     2

25

26
            Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 3 of 28



 1   other Class members, will be required to undertake expensive and time-consuming efforts to

 2   mitigate the actual and potential impact of the data breach by, among other things, placing

 3   “freezes” and “alerts” with credit reporting agencies, contacting their financial institutions,

 4   closing or modifying financial accounts, and closely reviewing and monitoring their credit

 5   reports and accounts for unauthorized activity.

 6          7.       Furthermore, Plaintiff and Class members will be required to purchase credit and

 7   identity monitoring services to alert them of potential misappropriation of their identities and to

 8   combat risk of further identity theft. At a minimum, Plaintiff and Class members have suffered

 9   compensable damages because they will be forced to incur the cost of a monitoring service which

10   is a reasonable and necessary step to prevent and mitigate future loss.

11                                            THE PARTIES

12          8.       Plaintiff Kevin V. Horne is a resident of the Commonwealth of Pennsylvania. In

13   December 2017, Plaintiff stayed at the Mandalay Bay Resort and Casino in Las Vegas, Nevada,

14   which is owned, operated, and managed by MGM.

15          9.       In connection with this reservation, Plaintiff provided MGM with PII, including

16   his name, address, and driver’s license number.

17          10.      Plaintiff first learned of the data breach on or about February 20, 2020.

18          11.      Plaintiff has taken precautions to protect his PII. Exposure of Plaintiff’s PII as a

19   result of the data breach has placed him at immediate and continuing risk of further identity theft-

20   related harm.

21          12.      Defendant MGM is a publicly traded Delaware corporation with its principal

22   place of business in Las Vegas, Nevada.

23          13.      Defendant MGM is a global hospitality and entertainment company operating

24                                                     3

25

26
            Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 4 of 28



 1   hotels, casinos, and resorts throughout the world, including the Mandalay Bay Resort and Casino

 2   located in Las Vegas, Nevada.

 3                                   JURISDICTION AND VENUE

 4          14.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

 5   Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

 6   $5,000,000, exclusive of interests and costs, there are more than 100 Class members, and at least

 7   one Class member is a citizen of a state different from the Defendant. The Court also has

 8   supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

 9          15.     This Court has general personal jurisdiction over MGM because it maintains its

10   principal place of business in Nevada and therefore is at home in this District. The Court also

11   has specific personal jurisdiction over MGM as it purposefully availed itself of the forum by

12   engaging in suit-related conduct there, including the collection of PII from Plaintiff and Class

13   members.

14          16.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant’s

15   principal place of business is in this District and a substantial part of the events, acts, and

16   omissions giving rise to Plaintiff’s claims occurred in this District.

17                                    FACTUAL ALLEGATIONS

18      A. MGM’s Data Breach

19          17.     On or about July 7, 2019, MGM recorded a data breach in which an individual or

20   group of individuals gained unauthorized access to MGM’s computer system and exfiltrated

21   customer data. This data consisted of highly sensitive PII, including names, addresses, driver’s

22   license numbers, passport numbers, military identification numbers, phone numbers, emails and

23   dates of birth of MGM customers.

24                                                     4

25

26
              Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 5 of 28



 1            18.     The PII stolen in this data breach was subsequently posted on the dark web seven

 2   months later in February 2020. Technology journalists at ZDNet were the first to notify the

 3   public of this data dump, which contained PII for more than 10.6 million MGM guests that had

 4   stayed at an MGM property through 2017.1

 5            19.     ZDNet, in connection with security researchers from Under the Breach, were able

 6   to verify that this data was in fact from MGM by contacting guests whose PII was disclosed and

 7   confirming their stay at one of MGM’s properties.

 8            20.     ZDNet promptly notified MGM of its findings. MGM then confirmed both that

 9   the data was from its systems and that it emanated from the July 2019 data breach.

10            21.     According to Irina Nesterovsky, Head of Research at threat intelligence firm

11   KELA, the data of MGM guests had been shared in some closed-circle hacking forums since at

12   least July 2019. The hacker who released this information is believed to be associated with, or

13   be a member of GnosticPlayers, a hacking group that has dumped more than one billion user

14   records on the dark web.

15            22.     While MGM did not publicly acknowledge that a data breach occurred until

16

17

18

19

20
     1
21       See Catalin Cimpanu, Exclusive: Details of 10.6 million MGM hotel guests posted on a

22   hacking forum, ZDNET, (Feb. 19, 2020), https://www.zdnet.com/article/exclusive-details-of-

23   10-6-million-of-mgm-hotel-guests-posted-on-a-hacking-forum/.

24                                                    5

25

26
             Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 6 of 28



 1   February 2020, it appears that it began notifying certain customers of the breach in late 2019.2

 2   For example, at least some MGM customers received the Notice of Data Incident (“Notice”)

 3   quoted in relevant part below in or around September 2019:

 4                                           Notice of Data Incident

 5            What Happened

 6            On or about July 7, 2019, an individual accessed MGM Resorts International’s computer
              network system without permission. The individual downloaded partial customer data
 7            from MGM’s computer systems, then posted and disclosed part of the data on a closed
              internet forum. No customer financial information, passwords or credit cards were part
 8            of the data in question and it was taken down and removed from the closed internet site.

 9            What Information Was Involved

10            MGM immediately initiated an internal forensic investigation into this incident. MGM
              conducted an exhaustive investigation and search of the downloaded data from the closed
11            internet site. On August 9, 2019, MGM determined your First Name, Last Name, and
              Driver’s License Number were part of the compromised file. Again, no financial
12            information, passwords or credit cards were included in the database.

13            What We Are Doing

14            We take the security of our customers’ data seriously, and after MGM became aware of
              the event, we took immediate measures to investigate and remediate the incident. We
15            have implemented additional safeguards to improve further data security related to
              external software incidents. Furthermore, MGM reported the incident to law enforcement
16            immediately once MGM discovered the matter. In addition, we are offering identity theft
              protection services through ID Experts®, the data incident and recovery services expert,
17            to provide you with MyIDCare™. MyIDCare services include: 12 months of credit and
              CyberScan monitoring, a $1,000,000 insurance reimbursement policy, and fully managed
18            ID theft recovery services. With this protection, MyIDCare will help you resolve issues
              if your identity is compromised.
19

20
     2
21       See Data breach at MGM Resorts in July 2019?, VEGASMESSAGEBOARD,

22   https://www.vegasmessageboard.com/forums/index.php?threads/data-breach-at-mgm-resorts-

23   in-july-2019.165346/ (last visited Feb. 26, 2020).

24                                                    6

25

26
             Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 7 of 28



 1
              What You Can Do
 2
              We encourage you to contact ID Experts with any questions and to enroll in free
 3            MyIDCare services by calling 833-959- 1344 or going to
              https://ide.myidcare.com/mgmri and using the Enrollment Code provided above.
 4
                                                          ***
 5
              A gain, at this time, there is no evidence that your information has been misused.
 6            However, we encourage you to take full advantage of this service offering. MyIDCare
              representatives have been fully versed on the incident and can answer questions or
 7            concerns you may have regarding protection of your personal information.

 8            23.    MGM’s public acknowledgement of the data breach in February 2020 has only

 9   increased the risk to Plaintiff and the Class by drawing even more attention to the fact that their

10   PII is available on the dark web.

11        B. MGM Privacy Policies

12            24.    MGM maintains a Privacy Policy wherein it details the PII it collects from

13   customers and promises to maintain the security and integrity of such data.

14
                                    MGM RESORTS PRIVACY POLICY3
15
              MGM Resorts International values your patronage and respects your privacy. This
16            Privacy Policy (“Policy”) describes the information collection, use, protection, and
              sharing practices of MGM Resorts International and MGM Resorts International web
17            sites, mobile applications, electronic communications, and properties

18            We collect information from a variety of sources and in a variety of ways, including the
              following:
19

20

21
     3
22       See Privacy Policy, MGM RESORTS INTERNATIONAL,

23   https://www.mgmresorts.com/en/privacy-policy.html (last visited Feb. 26, 2020).

24                                                    7

25

26
            Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 8 of 28



 1          Personal Information. When you visit, use, and/or access MGM Resorts or MGM
            Online Services, you may provide us with (and/or we may collect) information by which
 2          you can be personally identified including your name, date of birth, postal address, e-
            mail address, and telephone number, and videos, recordings, and images of you
 3          (“Personal Information”). We may also obtain Personal Information from third parties.

 4          Sensitive Information. When you make a purchase, visit, use and/or access MGM
            Resorts or MGM Online Services, or engage in other transactions or activities, you may
 5          provide us with sensitive Personal Information including your credit or debit card number,
            financial account number, biometrics, medical/health-related information, driver’s
 6          license number, government-issued identification card number, social security number,
            passport number, or naturalization number (“Sensitive Information”).
 7
            SECURITY
 8
            Information maintained in electronic form that is collected by MGM Resorts
 9          International and any individual MGM Resort is stored on systems protected by industry
            standard security measures. These security measures are intended to protect these
10          systems from unauthorized access. No security system is impenetrable and these systems
            could become accessible in the event of a security breach. We have controls in place that
11          are designed to detect potential data breaches, contain and minimize the loss of data, and
            conduct forensic investigations of a breach.
12
            Our staff is required to take reasonable measures to ensure that unauthorized persons
13          cannot view or access your Personal Information. Employees who violate our internal
            privacy policies are subject to disciplinary action, up to and including termination of
14          employment.

15
            25.     Although MGM claims to employ “industry standard security measures,” this
16
     representation, along with the promise to maintain the integrity of customer PII is contradicted
17
     by its failure to impose and maintain the necessary safeguards that would have prevented the
18
     data breach.
19
        C. The Data Breach Caused Harm to Plaintiff and Class Members
20
            26.     MGM failed to safeguard and protect its customers’ highly sensitive PII including,
21
     but not limited to, customer names, addresses, driver’s license numbers, passport numbers,
22
     military identification numbers, phone numbers, emails, and dates of birth.
23

24                                                   8

25

26
              Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 9 of 28



 1            27.    The data leaked from MGM is a treasure trove of contact details and other PII.

 2   Plaintiff and Class members now face a higher risk of identity theft, receiving spear-phishing

 3   emails intended to gain further access to their own computer systems, and unwanted

 4   telemarketing phone calls, among other things. The adverse effects suffered by Plaintiff and the

 5   Class are compounded by MGM’s failure to acknowledge the breach for seven months, depriving

 6   Plaintiffs and Class members of taking adequate precautions to protect their identify in advance

 7   of the February 2020 data dump.

 8            28.    MGM knew or should have known, based on the type and amount of PII it

 9   collected, that it was a target for hackers and should have implemented appropriate security

10   measures designed to prevent a data breach. According to a 2018 report by information security

11   company Trustwave, the hospitality sector is one of the top three industries most vulnerable to

12   data breaches. Other industry publications estimate that hotels are targets in around 20 percent

13   of all cyberattacks.4 Indeed, in recent years, Marriott, Hilton, Hyatt, and Trump hotels have all

14   faced data breaches. “Such unfortunate trends should not come as much of a surprise since hotels

15   are hotbeds of sensitive information. Their data is spread out across porous digital systems and

16   their sales are usually conducted through weak point-of-sale systems.” Id.

17            29.    “While hospitality companies have fewer transactions than retail organizations

18   — and thus have data on fewer customers to steal — they collect substantially more valuable

19   and varied personal data for each of their guests . . . This rich personal data is invaluable to

20

21
     4
22       Lena Combs, Joshua Davis, Why cybersecurity matters, HOTEL MANAGEMENT, (Oct. 17, 2019

23   10:40am), https://www.hotelmanagement.net/tech/why-cybersecurity-matters.

24                                                   9

25

26
             Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 10 of 28



 1   cybercriminals. They can use this data to better impersonate each breached customer, leading to

 2   additional identity theft and social engineering attacks against each individual’s company. By

 3   enabling further attacks, breaching a hotel provides cybercriminals much more value than

 4   breaching a company in almost any other industry.”5

 5            30.    PII such as customer names, addresses, driver’s license numbers, passport

 6   numbers, military identification numbers, phone numbers, emails, and dates of birth—the same

 7   information exfiltrated in the MGM breach—is highly valuable to hackers as it can be used to

 8   steal a person’s identify or commit a variety of financial crimes.

 9            31.    MGM’s failure to implement and maintain reasonable security procedures and

10   practices appropriate to protect Plaintiff’s and Class members’ PII also violated various federal

11   and state cybersecurity guidelines. For example, the Federal Trade Commission (“FTC”) has

12   issued numerous guides for businesses highlighting the importance of reasonable data security

13   practices, including PROTECTING PERSONAL INFORMATION: A GUIDE FOR BUSINESS.6

14            32.    Under the FTC guidelines, businesses should protect the personal customer

15

16

17
     5
         Nirmal Kumar, Cybersecurity in Hospitality: An Unsolvable Problem?, PALADION,
18
     https://www.paladion.net/cybersecurity-in-hospitality-an-unsolvable-problem (last visited Feb.
19
     26, 2020).
20
     6
21       FEDERAL TRADE COMMISSION, PROTECTING PERSONAL INFORMATION: A GUIDE FOR BUSINESS

22   (Oct. 2016), available at https://www.ftc.gov/tips-advice/business-center/guidance/protecting-

23   personal-information-guide-business.

24                                                   10

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 11 of 28



 1   information that they keep, properly dispose of personal information that is no longer needed,

 2   encrypt information stored on computer networks, understand their network’s vulnerabilities,

 3   and implement policies to correct security problems. The guidelines also recommend that

 4   businesses use an intrusion detection system to expose a breach as soon as it occurs, monitor all

 5   incoming traffic for activity indicating someone is attempting to hack the system, watch for large

 6   amounts of data being transmitted from the system, and have a response plan ready in the event

 7   of a breach.

 8          33.     The FTC has brought enforcement actions against businesses for failing to

 9   adequately and reasonably protect customer data, treating the failure to employ reasonable and

10   appropriate measures to protect against unauthorized access to confidential consumer data as an

11   unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTC Act”),

12   15 U.S.C. § 45 (2006). MGM’s failure to employ reasonable and appropriate measures to protect

13   against unauthorized access to confidential consumer data constitutes an unfair act or practice

14   prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

15          34.     MGM, as one of the largest hospitality groups in the world, was fully aware of its

16   obligation to protect customers’ PII in accordance with state and federal law and industry

17   guidelines. MGM was also aware of the significant consequences that Plaintiff and the Class

18   would suffer if it failed to do so, as the harm caused by identify theft was widely discussed in

19   the media, including industry publications warning hospitality groups that they were among

20   hackers’ favorite targets.

21          35.     Despite understanding the consequences of maintaining inadequate security

22   systems, MGM failed to adopt and maintain appropriate security measures to protect and secure

23   customers’ PII, including Plaintiff and Class members.

24                                                   11

25

26
             Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 12 of 28



 1            36.     In the case of a data breach, merely reimbursing a consumer for a financial loss

 2   due to fraud does not make that individual whole again. On the contrary, after conducting a study,

 3   the Department of Justice’s Bureau of Justice Statistics (“BJS”) found that “among victims who

 4   had personal information used for fraudulent purposes, 29% spent a month or more resolving

 5   problems.”7

 6            37.     A victim whose PII has been stolen and compromised may not see the full extent

 7   of identity theft or fraud until years after the initial breach. It may take some time for the victim

 8   to become aware of the theft. In addition, a victim may not become aware of charges when they

 9   are nominal, as typical fraud-prevention algorithms may not capture such charges. Those charges

10   may be repeated, over and over again, on a victim’s account.

11            38.     According to the BJS, an estimated 16.6 million people were victims of one or

12   more incidents of identity theft in 2012.

13            39.     MGM’s failure to notify Plaintiff and the Class of the July 2019 data breach put

14   them at a considerable disadvantage as they were unknowingly and unwittingly left exposed to

15   continued misuse and ongoing risk of misuse of their PII for months without being able to take

16   necessary precautions to prevent imminent harm.

17            40.     As a result of the data breach, Plaintiff and Class members now face years of

18   constant surveillance of their financial and personal records, monitoring, and loss of rights.

19   Plaintiff and Class members are also subject to a higher risk of phishing where hackers exploit

20

21
     7
22       See Erika Harrell, Ph.D. and Lynn Langton, Ph.D., Victims of Identity Theft, 2012, U.S. Dep’t

23   of Justice, Bureau of Justice Statistics (Dec. 2013), at 1.

24                                                     12

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 13 of 28



 1   information they have already obtained, e.g., from the MGM data breach, to gain access to

 2   Plaintiff’s and Class member’s computer systems.

 3          41.     The exposure of Plaintiff’s and Class members’ PII to unauthorized individuals

 4   was a direct and proximate result of MGM’s failure to properly safeguard and protect Plaintiff’s

 5   and Class members’ PII from unauthorized access, use, and disclosure. MGM failed to establish

 6   and implement appropriate administrative, technical, and physical safeguards to ensure the

 7   security and confidentiality of Plaintiff’s and Class members’ PII in order to protect such PII

 8   against reasonably foreseeable threats to the security of such information.

 9          42.     Plaintiff’s and Class members’ PII is private and sensitive in nature and was

10   inadequately protected by MGM.

11          43.     As one of the nation’s largest hotel and resort brands, MGM had the resources to

12   implement security controls to prevent such a data breach. However, MGM has neglected to

13   adequately invest in data security, despite the growing number of data intrusions and several

14   years of well-publicized hospitality industry data breaches.

15          44.     Had MGM remedied the deficiencies in its information storage and security

16   systems, followed industry guidelines, and adopted measures recommended by the FTC and

17   experts in the field, MGM could have prevented hackers from gaining access to its computer

18   systems and stealing Plaintiff’s and Class members’ confidential PII.

19          45.     MGM’s wrongful actions and inaction directly and proximately caused the theft

20   and dissemination into the public domain of Plaintiff’s and Class members’ PII, causing them to

21   suffer, and continue to suffer, economic damages and other actual harm for which they are

22   entitled to compensation, including:

23      a. The improper disclosure, compromising and theft of their PII;

24                                                   13

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 14 of 28



 1
        b. The imminent and impending injury flowing from potential fraud and identity theft posed
 2         by their PII being placed in the hands of unauthorized parties and misused via the
           publication of Plaintiff’s and Class members’ PII on the internet black market and dark
 3         web;

 4      c. The untimely and inadequate notification of the data breach;

 5      d. Loss of privacy;

 6      e. Ascertainable losses in the form of out-of-pocket expenses and the value of their time
           reasonably incurred to remedy or mitigate the effects of the data breach;
 7
        f. Ascertainable losses in the form of deprivation of the value of their PII, for which there
 8         is a well-established national and international market;

 9      g. Loss of use of, and access to, their account funds and costs associated with the inability
           to obtain money from their accounts or being limited in the amount of money they were
10         permitted to obtain from their accounts, including missed payments on bills and loans,
           late charges and fees, and adverse effects on their credit including adverse credit
11         notations; and

12      h. The loss of productivity and value of their time spent to address, attempt to ameliorate,
           mitigate, and deal with the actual and future consequences of the data breach, including
13         finding fraudulent charges, cancelling and reissuing cards, purchasing credit monitoring
           and identity theft protection services, imposition of withdrawal and purchase limits on
14         compromised accounts, and the inconvenience, nuisance and annoyance of dealing with
           all such issues resulting from the data breach.
15
            46.     In response to the data breach, MGM has arranged with ID Experts® to provide
16
     “12 months of credit and CyberScan monitoring.” This is inadequate. Plaintiff’s and Class
17
     members’ PII cannot be recovered once it its disclosed and therefore may exist on the dark web
18
     for months, or even years, before it is used by hackers. With only one year of monitoring,
19
     Plaintiff and Class members remain unprotected from the real and long-term threats against their
20
     PII. Plaintiff and Class members have a real and cognizable interest in obtaining equitable relief,
21
     in addition to the monetary relief requested herein.
22

23

24                                                    14

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 15 of 28



 1                                  CLASS ACTION ALLEGATIONS

 2          47.     Plaintiff, Kevin V. Horne, brings this action pursuant to Federal Rule of Civil

 3   Procedure 23 on behalf of himself and all others similarly situated, as representative of the

 4   following Class:

 5          All persons residing in the United States who provided PII to Defendant and whose
            PII was accessed, compromised, or stolen as a result of the July 7, 2019 data breach.
 6
            48.     The aforementioned Class is referred to herein as the “Class.”
 7
            49.     Excluded from the Class are affiliates, predecessors, successors, officers,
 8
     directors, agents, servants, or employees of Defendant, and the immediate family members of
 9
     such persons. Also excluded are any trial judge who may preside over this action and their law
10
     clerks, court personnel and their family members, and any juror assigned to this action.
11
            50.     Plaintiff reserves the right to amend the Class definition if discovery and/or
12
     further investigation reveal that it should be modified.
13
            51.     The members of the Class are so numerous that the joinder of all members of the
14
     Class in single action is impractical. MGM has acknowledged that approximately 10.6 million
15
     MGM hotel guests had their data exposed and for over seven months. The Class members are
16
     readily identifiable from information and records in Defendant’s possession, custody, or control,
17
     including those reflecting reservations during the relevant period.
18
            52.     There are common questions of law and fact to the Class members, which
19
     predominate over any questions affecting only individual Class members. These common
20
     questions of law and fact include, without limitation:
21
        a. Whether Defendant owed a duty to Plaintiff and Class members to safeguard and protect
22         the security of their PII;

23      b. Whether Defendant failed to use reasonable care and commercially reasonable methods

24                                                    15

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 16 of 28



 1          to secure and safeguard Plaintiff’s and Class members’ PII;

 2      c. Whether Defendant properly implemented its purported security measures to protect
           Plaintiff’s and Class members’ PII from unauthorized capture, dissemination and misuse;
 3
            53.     Plaintiff’s claims are typical of those of other Class members because Plaintiff’s
 4
     PII, like that of every other Class member, was misused and improperly disclosed by Defendant.
 5
            54.     Plaintiff will fairly and adequately represent and protect the interests of the Class.
 6
     Plaintiff has retained competent counsel experienced in litigating complex class actions,
 7
     including consumer class actions. Plaintiff intends to prosecute this action vigorously. Plaintiff’s
 8
     claims are typical of the claims of all of the other Class members, and Plaintiff has the same non-
 9
     conflicting interests as the other Class members. Therefore, the interests of the Class members
10
     will be fairly and adequately represented by Plaintiff and his counsel.
11
            55.     A class action is superior to other available methods for the fair and efficient
12
     adjudication of this controversy. The adjudication of this controversy through a class action will
13
     avoid the possibility of inconsistent and potentially conflicting adjudications of the asserted
14
     claims. There will be no difficulty in managing this action as a class action, and the disposition
15
     of the claims of the Class members in a single action will provide substantial benefits to all
16
     parties and to the Court. Damages for any individual Class member are likely insufficient to
17
     justify the cost of individual litigation so that, in the absence of class treatment, Defendant’s
18
     violations of law inflicting damages in the aggregate would go unremedied.
19
            56.     Class certification is appropriate under Federal Rules of Civil Procedure 23(a)
20
     and (b)(2) because Defendant has acted or refused to act on grounds generally applicable to the
21
     Class, such that final injunctive or corresponding declaratory relief is appropriate to the Class as
22
     a whole.
23

24                                                    16

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 17 of 28



 1                                       CLAIMS FOR RELIEF

 2                                    FIRST CLAIM FOR RELIEF

 3                                             (Negligence)

 4          57.     Plaintiff repeats, realleges, and incorporates by reference the allegations

 5   contained in each and every paragraph above, as though fully stated herein.

 6          58.     MGM owed a duty to Plaintiff and Class members to exercise reasonable care in

 7   safeguarding and protecting their PII in its possession from being compromised, lost, stolen,

 8   misused, and or/disclosed to unauthorized parties.

 9          59.     This duty included, among other things, designing, maintaining, and testing

10   MGM’s security systems to ensure that Plaintiff’s and Class members’ PII was adequately

11   secured and protected. MGM further had a duty to implement processes that would detect a

12   breach of their security system in a timely manner.

13          60.     MGM also had a duty to timely disclose to Plaintiff and Class members that their

14   PII had been or was reasonably believed to have been compromised. Timely disclosure was

15   appropriate so that, among other things, Plaintiff and Class members could take appropriate

16   measures to protect their identity by, among other things, monitoring their accounts for

17   unauthorized access, contacting the credit bureaus to “freeze” their accounts, place alerts, and

18   take all other appropriate precautions.

19          61.     MGM breached is duty to exercise reasonable care in safeguarding and protecting

20   Plaintiff’s and Class members’ PII by failing to adopt, implement, and maintain adequate

21   security measures to safeguard that information; allowing unauthorized access to Plaintiff’s and

22   Class members’ PII stored by MGM.

23          62.     MGM breached its duty to timely disclose that Plaintiff’s and Class members’ PII

24                                                  17

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 18 of 28



 1   had been, or was reasonably believed to have been, stolen or compromised.

 2           63.     MGM’s failure to comply with industry regulations and the delay between the

 3   date of intrusion and the date MGM acknowledged the data breach further evidence MGM’s

 4   negligence in failing to exercise reasonable care in safeguarding and protecting Plaintiff’s and

 5   Class members’ PII.

 6           64.     But for MGM’s wrongful and negligent breach of its duties owed to Plaintiff and

 7   Class members, their PII would not have been compromised, stolen, and viewed by unauthorized

 8   persons.

 9           65.     The injury and harm suffered by Plaintiff and Class members was the reasonably

10   foreseeable result of MGM’s failure to exercise reasonable care in safeguarding and protecting

11   Plaintiff’s and Class members’ PII. MGM knew or should have known that their systems and

12   technologies for processing and securing Plaintiff’s and Class members’ PII had security

13   vulnerabilities susceptible to hacking.

14           66.     As a result of MGM’s negligence, Plaintiff and Class members incurred damages

15   including, but not limited to, out-of-pocket expenses incurred to mitigate the increased risk of

16   identity theft and/or fraud; credit, debit, and financial monitoring to prevent and/or mitigate theft,

17   identity theft, and/or fraud incurred or likely to occur as a result of MGM’s security failures; the

18   value of their time and resources spent mitigating the identity theft and/or fraud; and

19   irrecoverable financial losses caused by identity thieves who wrongfully gained access to

20   Plaintiff and Class members’ PII.

21                                    SECOND CLAIM FOR RELIEF

22                                             (Negligence Per Se)

23           67.     Plaintiff repeats, realleges, and incorporates by reference the allegations

24                                                     18

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 19 of 28



 1   contained in each and every paragraph above, as though fully stated herein.

 2          68.       Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair . . . practices in or

 3   affecting commerce” including, as interpreted and enforced by the FTC, the failure to use

 4   reasonable measures to protect customer PII.

 5          69.       MGM violated Section 5 of the FTC Act by failing to use reasonable measures to

 6   protect Plaintiff’s and Class members’ PII and by not complying with industry standards.

 7   MGM’s conduct was particularly unreasonable given the nature and amount of PII it obtained

 8   and stored, public reports in industry publications that hospitality groups were being targeted by

 9   hackers, and the foreseeable consequences of a data breach at one of the nation’s largest hotel

10   and resort brands.

11          70.       MGM’s violation of Section 5 of the FTC Act constitutes negligence per se.

12          71.       Plaintiff and Class members are consumers within the class of persons Section 5

13   of the FTC Act was intended to protect.

14          72.       Moreover, the harm that has occurred is the type of harm the FTC Act (and similar

15   state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty enforcement

16   actions against businesses which, as a result of their failure to employ reasonable data security

17   measures and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiff

18   and the Class.

19          73.       As a direct and proximate result of MGM’s negligence, Plaintiff and Class

20   members have been injured as described herein, and are entitled to damages, including

21   compensatory, punitive, and nominal damages, in an amount to be proven at trial.

22                                     THIRD CLAIM FOR RELIEF

23                                          (Breach of Contract)

24                                                    19

25

26
             Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 20 of 28



 1            74.    Plaintiff repeats, realleges, and incorporates by reference the allegations

 2   contained in each and every paragraph above, as though fully stated herein.

 3            75.    MGM expressly promised to safeguard Plaintiff’s and Class member’s PII.

 4   Specifically, MGM promised to abide by their privacy policy, which is made available to all

 5   MGM guests.8

 6            76.    This policy applied to Plaintiff and Class members, who entered into a contract

 7   with MGM when they provided their PII to MGM as part of a transaction in which they paid

 8   money in exchange for the right to stay at an MGM property.

 9            77.    Plaintiff and Class members fully performed their obligations under the contracts

10   with MGM, including by compensating MGM for their stay at an MGM property.

11            78.    MGM did not hold up their end of the bargain. In entering into such contracts,

12   MGM agreed to protect Plaintiff and Class members PII in accordance with their privacy policy,

13   including storing such information “on systems protected by industry standard security

14   measures.” Additionally, MGM ensured Plaintiff and Class members that it “ha[d] controls in

15   place that are designed to detect potential data breaches, contain and minimize the loss of data,

16   and conduct forensic investigations of a breach.”

17            79.    MGM failed on both accounts: MGM did not have industry standard security

18   measures in place, nor did it have controls designed to detect, contain, and minimize the loss of

19   data in the event of a data breach. Each of these acts constitute a separate breach of the contracts

20

21

22   8
         See Privacy Policy, MGM RESORTS INTERNATIONAL, https://www.mgmresorts.com/en/privacy-

23   policy.html (last visited Feb. 26, 2020).

24                                                    20

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 21 of 28



 1   MGM entered with Plaintiff and Class members.

 2          80.        Plaintiff and Class members would not have entrusted MGM with their PII in the

 3   absence of the contract between them and MGM, obligating MGM to keep this information

 4   secure and take reasonable measures to ensure that unauthorized persons cannot access PII.

 5          81.        As a direct and proximate result of MGM’s breaches of their contracts, Plaintiff

 6   and Class members did not receive the full benefit of their bargain and instead received services

 7   that were less valuable than what they paid for. Plaintiff and Class members were damaged in

 8   an amount at least equal to this overpayment.

 9                                     FOURTH CLAIM FOR RELIEF

10   (For Violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law)

11                                           P.S. § 201-1, et seq.)

12          82.        Plaintiff repeats, realleges, and incorporates by reference the allegations

13   contained in each and every paragraph above, as though fully stated herein.

14          83.        As a consumer of MGM’s services, Plaintiff is authorized to bring a private action

15   under Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (“UTPCPL”). 73

16   P.S. § 201-9.2.

17          84.        Plaintiff is a “person” within the meaning of 73 P.S. § 201-2(2) because he is a

18   “natural person[]”.

19          85.        Plaintiff and Class members provided their PII to MGM pursuant to transactions

20   in “trade” and “commerce” as meant by 73 P.S. §201-2(3), for personal, family, and/or

21   household purposes.

22          86.        The UTPCPL prohibits “unfair or deceptive acts or practices in the conduct of

23   any trade or commerce[.]” 73 P.S. § 201-3.

24                                                      21

25

26
              Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 22 of 28



 1            87.   This Count is brought for MGM’s unfair and deceptive conduct, including

 2   MGM’s unlawful and unfair and deceptive acts and practices, which “creat[ed] a likelihood of

 3   confusion or of misunderstanding” for Plaintiff and Class members as meant by 73 P.S. § 201-

 4   2(4)(xxi).

 5            88.   MGM engaged in unlawful, unfair, and deceptive acts and practices with respect

 6   to the sale and advertisement of the goods purchased by Plaintiff and the Class in violation of 73

 7   P.S. § 201-3, including but not limited to the following:

 8      a. MGM failed to enact adequate privacy and security measures to protect Plaintiff’s and
           Class members’ PII from unauthorized disclosure, release, data breaches, and theft,
 9         which was a direct and proximate cause of the July 2019 data breach;

10      b. MGM negligently represented that it would maintain adequate data privacy and security
           practices and procedures to safeguard Plaintiff’s and Class members’ PII from
11         unauthorized disclosure, release, data breaches, and theft, which ultimately was unfair
           and deceptive given the inadequacy of its privacy and security protections; and
12
        c. MGM’s negligence in failing to disclose the material fact of the inadequacy of its privacy
13         and security protections for Plaintiff and Class members was unfair and deceptive.

14            89.   The above unfair and deceptive acts and practices by MGM were immoral,

15   unethical, oppressive, and unscrupulous. These acts caused substantial injury to consumers that

16   the consumers could not reasonably avoid. This substantial injury outweighed any benefits to

17   consumers or to competition.

18            90.   MGM knew or should have known that their computer systems and data security

19   practices were inadequate to safeguard Plaintiff’s and Class members’ PII and that risk of a data

20   breach or theft was highly likely. MGM’s actions in engaging in the above-named deceptive acts

21   and practices were negligent, knowing and reckless with respect to the rights of members of the

22   Class.

23            91.   Plaintiff and Class members relied on MGM’s unfair and deceptive acts and

24                                                   22

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 23 of 28



 1   practices when they paid money in exchange for goods and services and provided their PII to

 2   MGM.

 3          92.     Plaintiff and Class members relied on MGM to safeguard and protect their PII

 4   and to timely and accurately notify them if their data had been breached and compromised.

 5          93.     Plaintiff and Class members seek all available relief under the UTPCPL, 73 P.S.

 6   § 201-1, et seq.

 7                                    FIFTH CLAIM FOR RELIEF

 8       (For Violation of Nevada’s Consumer Fraud Act, Nevada Revised Statutes 41.600)

 9          94.     Plaintiff repeats, realleges, and incorporates by reference the allegations

10   contained in each and every paragraph above, as though fully stated herein.

11          95.     MGM engaged in unfair and unlawful acts and practices by failing to maintain

12   adequate procedures to avoid a data breach, and permitting access to PII by data thieves, for

13   whom MGM had no reasonable grounds to believe would be used for a proper purpose. Plaintiff

14   and Class members relied on MGM’s implied promise of data security when providing their PII

15   to MGM.

16          96.     MGM conduct violated NRS 598.0917(7) because it constituted a tender of

17   “goods advertised for sale . . . or tendering terms of sale or lease less favorable than the terms

18   advertised,” i.e., goods offered for sale by credit card without the corresponding promise that a

19   consumer’s PII would be kept reasonably safe from harm.

20          97.     MGM’s violations of NRS 598.0917(7) constituted “consumer fraud” for

21   purposes of NRS 41.600(2)(e).

22          98.     MGM also breached its duty under NRS 603A.210, which requires any data

23   collector “that maintains records which contain personal information” of Nevada residents to

24                                                   23

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 24 of 28



 1   “implement and maintain reasonable security measures to protect those records from

 2   unauthorized access, acquisition, . . . use, modification or disclosure.” MGM did not take such

 3   reasonable security measures, as demonstrated by the unauthorized access of its network system.

 4          99.     MGM’s violations of NRS 598.0923(3) constituted “consumer fraud” for

 5   purposes of NRS 41.600(2)(e).

 6          100.    Additionally, NRS 598.0923(3) provides that a violation of any federal or Nevada

 7   law constitutes consumer fraud. Thus, MGM violations of the FTC Act, NRS 598.0917(7), and

 8   NRS 603A violated NRS 598.0923(3).

 9          101.    MGM’s violations of NRS 598.0923(3), NRS 598.0917(7), and NRS 603A in

10   turn constituted “consumer fraud” for purposes of NRS 41.600(2)(e).

11          102.    MGM engaged in an unfair practice by engaging in conduct that is contrary to

12   public policy, unscrupulous, and caused injury to Plaintiff and Class members.

13          103.    As a direct and proximate result of the foregoing, Plaintiff and Class members

14   have suffered injuries including, but not limited to, actual damages and in being denied a benefit

15   conferred on them by the Nevada legislature.

16          104.    As a result of these violations, Plaintiff and Class members are entitled to an

17   award of actual damages, equitable injunctive relief, as well as an award of reasonable attorneys’

18   fees and costs. Plaintiff and Class members also seek declaratory relief pursuant to 28 U.S.C. §

19   2201, specifically an order declaring that MGM’ data security procedures violated applicable

20   standards, which led to the exposure of the PII of Plaintiff and Class members in the data breach.

21                                    SIXTH CLAIM FOR RELIEF

22                                         (Unjust Enrichment)

23          105.     Plaintiff repeats, realleges, and incorporates by reference the allegations

24                                                   24

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 25 of 28



 1   contained in each and every paragraph above, as though fully stated herein.

 2          106.     Plaintiff and Class members conferred a monetary benefit on MGM. Specifically,

 3   they purchased goods and services from MGM and in so doing provided MGM with their PII.

 4   In exchange, Plaintiff and Class members should have received from MGM the goods and

 5   services that were the subject of the transaction and have their PII protected with adequate data

 6   security.

 7          107.     Defendant knew that Plaintiff and Class members conferred a benefit, which

 8   Defendant accepted. Defendant profited from these transactions but failed to protect the PII of

 9   Plaintiff and Class members.

10          108.     The amounts Plaintiff and Class members paid for goods and services were used,

11   in part, to pay for use of Defendant’s network and the administrative costs of data management

12   and security.

13          109.     Under the principles of equity and good conscience, Defendant should not be

14   permitted to retain the money belonging to Plaintiff and Class members, because Defendant

15   failed to implement appropriate data management and security measures that are mandated by

16   industry standards.

17          110.     Defendant failed to secure Plaintiff’s and Class members’ PII and, therefore, did

18   not provide full compensation for the benefit Plaintiff and Class members provided.

19          111.     Defendant acquired the PII through inequitable means in that it failed to disclose

20   the inadequate security practices previously alleged.

21          112.     If Plaintiff and Class members knew that Defendant had not secured their PII,

22   they would not have agreed to Defendant’s services.

23          113.     Plaintiff and Class members have no adequate remedy at law.

24                                                    25

25

26
           Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 26 of 28



 1          114.    As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

 2   members have suffered and will suffer injury, including but not limited to: (i) actual identity

 3   theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication,

 4   and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention, detection,

 5   and recovery from identity theft, and/or unauthorized use of their PII; (v) lost opportunity costs

 6   associated with effort expended and the loss of productivity addressing and attempting to

 7   mitigate the actual and future consequences of the data breach, including but not limited to efforts

 8   spent researching how to prevent, detect, contest, and recover from identity theft; (vi) the

 9   continued risk to their PII, which remain in Defendant’s possession and is subject to further

10   unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

11   measures to protect PII in their continued possession; and (vii) future costs in terms of time,

12   effort, and money that will be expended to prevent, detect, contest, and repair the impact of the

13   PII compromised as a result of the data breach for the remainder of the lives of Plaintiff and

14   Class members.

15          115.    As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

16   members have suffered and will continue to suffer other forms of injury and/or harm.

17          116.    Defendant should be compelled to disgorge into a common fund or constructive

18   trust, for the benefit of Plaintiff and Class members, proceeds that they unjustly received from

19   them. In the alternative, Defendant should be compelled to refund the amounts that Plaintiff and

20   Class members overpaid for Defendant’s services.

21                                        PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff, Kevin V. Horne, individually and on behalf of the Class,

23   respectfully requests that the Court:

24                                                    26

25

26
            Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 27 of 28



 1              A.     Certify the Class pursuant to the provisions of Rule 23 of the Federal Rules of

 2   Civil Procedure and order that notice be provided to all Class members;

 3              B.     Designate Plaintiff as representative of the Class and the undersigned counsel as

 4   Class Counsel;

 5              C.     Award Plaintiff and the Class compensatory damages in an amount to be

 6   determined by the Court and treble and punitive damages to punish Defendant’s egregious

 7   conduct as described herein, and to deter Defendant and others from engaging in similar conduct;

 8              D.     Award Plaintiff and the Class injunctive relief, as permitted by law or equity,

 9   including enjoining Defendant from continuing the unlawful practices set forth herein, ordering

10   Defendant to fully disclose the extent and nature of the security breach and theft, and ordering

11   Defendant to pay for not less than three years of identity theft and credit card monitoring services

12   for Plaintiff and the Class;

13              E.     Award Plaintiff and the Class statutory interest and penalties;

14              F.     Award Plaintiff and the Class their costs, prejudgment and post judgment interest,

15   and attorneys’ fees; and

16              G.     Grant such other relief that the Court may deem just and proper.

17                                        DEMAND FOR JURY TRIAL

18              Plaintiff hereby demands a trial by jury as to all issues stated herein, and all issues so

19   triable.

20   Dated: February 26, 2020                          Respectfully submitted:

21
                                                       MUEHLBAUER LAW OFFICE, LTD.
22

23

24                                                        27

25

26
     Case 2:20-cv-00402-KJD-DJA Document 1 Filed 02/26/20 Page 28 of 28



 1
                                   By: /s/ Andrew R. Muehlbauer
 2                                 ANDREW R. MUEHLBAUER, ESQ.
                                   Nevada Bar No. 10161
 3                                 7915 West Sahara Avenue, Suite 104
                                   Las Vegas, Nevada 89117
 4                                 Telephone: 702.330.4505
                                   Facsimile: 702.825.0141
 5                                 Email: andrew@mlolegal.com

 6                                 LOWEY DANNENBERG, P.C.
                                   Christian Levis (pro hac vice forthcoming)
 7                                 Henry Kusjanovic (pro hac vice forthcoming)
                                   Amanda Fiorilla (pro hac vice forthcoming)
 8                                 44 South Broadway, Suite 1100
                                   White Plains, NY 10601
 9                                 Telephone: (914) 997-0500
                                   Fax: (914) 997-0035
10                                 clevis@lowey.com
                                   hkusjanovic@lowey.com
11                                 afiorilla@lowey.com

12                                 LOWEY DANNENBERG, P.C.
                                   Anthony M. Christina (pro hac vice
13                                 forthcoming)
                                   One Tower Bridge
14                                 100 Front Street, Suite 520
                                   West Conshohocken, PA
15                                 Telephone: (215) 399-4770
                                   Fax: (914) 997-0035
16                                 achristina@lowey.com

17                                 Counsel for Plaintiff

18

19

20

21

22

23

24                                   28

25

26
